Citation Nr: 1823838	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-50 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for diverticulitis (ACE) to include as secondary to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for partial colon removal as secondary to diverticulitis.

3. Entitlement to service connection for a brain tumor (macroadenoma of the pituitary gland) to include lifetime hormone replacement (ACE), to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction rests with the VA RO in Louisville, Kentucky, from which the appeals were certified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his brain tumor (macroadenoma of the pituitary gland) and diverticulitis are the result of his exposure to contaminated water at Camp Lejeune. Additionally, the Veteran asserts that his partial colon removal is secondary to his diverticulitis. 

The Veteran's military personnel records indicate service at Camp Lejeune. As noted in the May 2015 rating decision and in the September 2016 Statement of the Case, the VA concedes the Veteran's exposure to contaminated water at Camp Lejeune. See also July 2014 Correspondence (United State Marine Corps notifying the Veteran of contaminated waters at Camp Lejeune).

In May 2015, the VA obtained a VA medical opinion. The VA examiner noted a review of the claims file, but found that an in-person examination of the Veteran was not necessary, as an examination would likely provide no additional relevant evidence.

The VA examiner found that the Veteran's macroadenoma of the pituitary gland and perforated diverticulitis were less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The VA examiner noted the Veteran's exposure to contaminated waters while at Camp Lejeune, discussed the private medical opinion of record, and reported on the medical literature available, and concluded that "[t]oday's review of the medical literature including but not limited to NIH, AISDR, and NRC does not show an association between exposure to contaminated water at Camp Lejeune and the development of either diverticulitis or tumors of the pituitary gland." Specifically, the VA examiner cited the assertion that "[t]here is no evidence that environmental factors play a role in development of pituitary gland tumor."

However, since the May 2015 VA examiner's opinion, the Veteran has submitted additional research. In June 2015, the Veteran submitted an article from the Indiana Journal of Experimental Biology, entitled Endocrinal toxicity of industrial solvents- A mini review, which states that "[p]ituitary functions can be altered by many endogenous and exogenous agents." The article goes on in great detail, and includes an illustration that states "[m]ultiple sites of hypothalamic-pituitary-thyroid triad exhibited by chemicals that develop an increased incidence of hyperplastic and/or neoplastic lesions."

Given the additional medical research of record and its complex and specialized context, the Board finds that an additional remand for an addendum opinion considering such research is necessary. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran. Should they exist, associate such with the electronic claims file.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the May 2015 VA examiner, or another appropriate medical examiner if the examiner is unavailable. The claims file, must be made available to and reviewed by the examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file, the examiner is requested to address the following questions:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's brain tumor (macroadenoma of the pituitary gland) to include lifetime hormone replacement (ACE), had its onset in service or is otherwise related to service, to include as due to conceded exposure to contaminated water at Camp Lejeune?

(b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diverticulitis (ACE), had its onset in service or is otherwise related to service, to include as due to conceded exposure to contaminated water at Camp Lejeune?

(c) If the answer to (b) is positive, is it at least as likely as not (i.e., 50 percent or greater probability) the Veteran's partial colon removal was caused or aggravated by the Veteran's diverticulitis (ACE)?

The VA examiner is directed to address the additional research submitted in June 2015 from the Indiana Journal of Experimental Biology, entitled Endocrinal toxicity of industrial solvents- A mini review, which states, among other things, that "[p]ituitary functions can be altered by many endogenous and exogenous agents." The article also goes on in great detail, and includes an illustration that states "[m]ultiple sites of hypothalamic-pituitary-thyroid triad exhibited by chemicals that develop an increased incidence of hyperplastic and/or neoplastic lesions."

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record. If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


